Citation Nr: 1022627	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  04-43 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for hypertension.

2. Entitlement to service connection for coronary artery 
disease with myocardial infarction.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to March 
1958, and had subsequent service in the reserves for periods 
in January 1983 to July 1987.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  The Veteran testified at 
a hearing before the RO in May 2004, and testified at a 
hearing before the Board in July 2005.  In a March 2006 
decision, the Board denied entitlement to service connection 
for hypertension, and entitlement to service connection for 
coronary artery disease with myocardial infarction.  The 
Veteran filed a timely appeal to the United States Court of 
Appeals for Veterans Claims (Court).  By Order dated in 
February 2007, the Court vacated the Board's March 2006 
decision and remanded the case to the Board for compliance 
with the instructions in the February 2007 Joint Motion for 
Remand.  In June 2007, this matter was remanded for 
development and action to ensure compliance with the Joint 
Motion for Remand.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In a letter received at the Board in March 2010, the 
appellant's representative requested a Board videoconference 
hearing to be conducted at the RO.  The Veteran has 
previously testified at a Board hearing associated with this 
appeal in July 2005; he was unrepresented at that time.  The 
Board acknowledges the provisions of 38 C.F.R. § 20.1304, and 
the Board believes it is reasonable to exercise discretion in 
this case and observe good cause for granting the Veteran's 
request for a new hearing in this case.  There have been 
significant developments in this case since the prior 
hearing, and the Veteran has obtained his current 
representation since the time of the prior hearing.  The 
Board believes it is reasonable to find that the complexities 
of this appeal have evolved significantly in the time since 
the Veteran's prior hearing several years ago.

Under these circumstances, in consideration of the 
developments and complexities associated with this case, the 
Board believes that it is appropriate to grant the Veteran's 
request for a new videoconference hearing.

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a 
Board videoconference hearing at the RO, 
in connection with his appeal.  After the 
hearing is conducted, or in the event the 
Veteran withdraws his hearing request or 
fails to report for a scheduled hearing, 
the case should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

